Citation Nr: 0937796	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for a skin disability, to 
include dermatitis and discoid lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2007 and July 2008, the Board 
remanded the Veteran's claim for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected skin disability includes 
discoid lupus erythematosus.

2.  The Veteran has a painful scar on the left eyelid due to 
his service-connected skin disability.

3.  From April 18, 2005, to November 2, 2007, the Veteran's 
service-connected skin disability required near-constant 
systemic therapy.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2005, the criteria for a 10 percent 
rating for service-connected skin disability were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7806, 7809 (2008).

2.  Effective from April 18, 2005, to November 3, 2005, the 
criteria for a 60 percent rating for service-connected skin 
disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7809 (2008).

3.  Effective from November 3, 2007, the criteria for a 10 
percent rating for service-connected skin disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through July 2003, April 2007, and August 2008 notice 
letters, the Veteran was notified of the information and 
evidence needed to substantiate his claim for a compensable 
rating for his service-connected skin disability.  He was 
told that the evidence must show that the disability has 
worsened and he was informed of the general manner for 
assigning disability ratings.  Although the complete notice 
was not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
August 2009, which followed the notice letters.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2003, April 2007, and 
August 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his service-connected disability.  Consequently, a 
remand of the issue on appeal for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio.  The Veteran submitted private treatment 
records from W.S.M., M.D.  Additionally, in January 2004, 
March 2008, and October 2008 the Veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  The October 2008 examination was 
conducted pursuant to the Board's July 2008 remand.  With the 
addition of that examination, the reports contain sufficient 
evidence by which to adequately evaluate the Veteran's 
disability in the context of the rating criteria.  
Furthermore, the Veteran was afforded a hearing before the 
Board in June 2006, the transcript of which is also of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected skin disability has been 
characterized as contact dermatitis and it has been evaluated 
as noncompensably (zero percent) disabling under Diagnostic 
Code 7806 for dermatitis or eczema.  Under that diagnostic 
code, a noncompensable rating is warranted when less than 5 
percent of the entire body or less than 5 percent of exposed 
area is affected, and no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted when there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted when there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
The disability may also be rated as disfigurement of the 
head, face or neck, or as scars, depending upon the 
predominant disability.  38 C.F.R. § 4.118 (Diagnostic 
Code 7806) (2008).

Pursuant to the Board's July 2008 remand, the Veteran was 
scheduled for a VA examination to determine, in part, whether 
identified discoid lupus erythematosus (DLE) was part of the 
same disease process for which he is service connected 
(dermatitis).  In October 2008, a VA examiner gave the 
opinion that the Veteran's dermatitis and DLE are likely one 
in the same.  The opinion was based on a review of the claims 
file, an accurate medical history, and an examination of the 
Veteran.  The opinion has support in the record, as it 
appears that previous VA treatment providers and examiners 
were considering the two diagnoses as one and the same.  
Thus, there is no need to distinguish between the effects of 
the two characterizations of the Veteran's service-connected 
skin disability and the Board will consider the symptoms 
produced by both dermatitis and DLE in the rating analysis.  
See generally Mittleider v. West, 11 Vet. App. 181 (1998).  
(The agency of original jurisdiction conceded that DLE should 
be service connected when it issued a supplemental statement 
of the case in August 2009.)

DLE is evaluated under Diagnostic Code 7809.  The rating 
criteria are similar to dermatitis, in that the disability is 
to be rated as disfigurement of the head, face, or neck, or 
as scars, or as dermatitis, depending upon the predominant 
disability.  38 C.F.R. § 4.118.

The rating criteria for disfigurement of the head, face, or 
neck are set forth in Diagnostic Code 7800.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
scars of the head, face, and neck with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7800).

Note 1, following Diagnostic Code 7800, provides that the 
eight characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6 cm) wide at its widest part, surface contour of 
scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, and skin indurated 
and inflexible in an area exceeding six square inches.  Id.

Scars are also evaluated under Diagnostic Codes 7801 through 
7805.  Diagnostic Code 7801 allows for a 10 percent rating, 
or higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  A note, following the 
criteria, defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic 
Code 7803, a maximum 10 percent rating is warranted for 
unstable superficial scars.  A note, following the criteria, 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118.

(While the claim was most recently in remand status, the 
rating schedule for evaluating scars was revised and amended.  
See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective 
date of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to October 23, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a veteran to request a review of a scar 
disability under the revised criteria irrespective of whether 
the veteran's disability has increased since the last review.  
Id.  No such request has been made.)

A review of the relevant medical evidence reveals that the 
Veteran has received treatment for skin problems through VA 
during the pendency of the claim.  In February 2003, he was 
seen for a rash over his upper extremities and trunk.  
Treatment consisted of a topical cream.  In December 2003, 
the Veteran was seen for three lesions on his scalp, as a 
well as lesions on left cheek, chin, left nostril, and left 
ear.  The lesions were tender to palpation.  A biopsy of the 
left ear lesion was suggestive of DLE.  Later that month, 
erythematosus papules were found over the left eyelid and 
inferior to the left eye with surrounding hyperpigmentation 
and one lesion with depigmented scarred areas.  There were 
also two papules on the scalp with surrounding 
hyperpigmentation and hypopigmented scarred areas on the 
ears.  He was treated with topical ointment for DLE.

The Veteran underwent VA examination of his skin in January 
2004.  The claims file was not available for review at that 
time.  The examination revealed lesions, characterized as 
contact dermatitis, affecting the eyes, cheeks, chin, 
forehead, scalp, nose, and ears.  The Veteran reported that 
the areas were itchy and recurrent.  It was noted that 
treatment consisted of topical ointment.  The examiner stated 
that there was scarring and disfigurement of the face as seen 
on color photographs that were taken at the examination.  The 
photographs reflect that the skin near the Veteran's left eye 
and on the left cheek was affected, as well as the skin at 
the front of his scalp.  The examiner stated that there were 
no patchy areas or hypopigmented skin.  He provided a 
diagnosis of contact dermatitis that was covering 3 percent 
of the Veteran's facial area.

VA medical records from March 2005 and April 2005 show 
continued treatment for lesions on the Veteran's face, 
including on the cheeks, chin, and near the eyes.  The 
symptoms were attributed to DLE.  Later in April 2005, the 
Veteran was prescribed hydroxychloroquine sulfate 
(Plaquenil), a non-topical immunosuppressive medication, for 
daily use.  In July 2005, a rash was found on the Veteran's 
right wrist and hand that was characterized as contact 
dermatitis.  Plaquenil was continued for treatment of DLE.  A 
January 2006 record indicated that the Veteran had in fact 
stopped taking Plaquenil just one month after it was first 
prescribed in April of the previous year.

In June 2006, Plaquenil was restarted and the Veteran was 
told to not stop taking the medication.  An August 2006 
record noted that new lesions were not appearing since 
restarting Plaquenil.  However, there was no apparent 
improvement in the old lesions.  A March 2007 dermatology 
note showed continued use of Plaquenil with possible ocular 
complications.  Treatment continued in April 2007, although 
alternative options were explored.  On November 2, 2007, the 
Veteran reported that he had stopped taking Plaquenil because 
he did not refill the prescription.  It was noted that there 
were no ocular side effects appreciated with Plaquenil use.  
In addition to areas on the face, nummular eczema was seen on 
the right forearm and pustules on the left forearm.  A March 
2008 dermatology note reflects continued use of only topical 
ointment and that Plaquenil was not restarted.  

The Veteran underwent further VA examination of his skin in 
March 2008.  The examiner noted that the Veteran had at least 
a 20-year history of DLE with constant but undulating 
severity.  It was noted that the Veteran's current treatment 
was topical in nature and Plaquenil had been used until 
November 2007.  Examination revealed the affected areas as 
the hairline, left eye, right chin, bilateral cheeks, and the 
entryway into the ear canal.  The Veteran reported that the 
areas were irritated and itchy.  The examiner stated that 
approximately 1 to 2 percent of the Veteran's entire body 
area was affected.  It was not indicated that there was any 
scarring or disfigurement.  The diagnosis was DLE.  In an 
addendum to the report, the examiner did indicate that there 
was a scar over the left eye.  The examiner reiterated that 
approximately 1 to 2 percent of the Veteran's entire body 
area was affected with less than 5 percent of the exposed 
areas affected.

A July 2008 dermatology note showed chronic, but stable 
lesions from DLE.  The Veteran continued topical treatment.  
He developed new bumps over his extremities and his abdomen.  
Private medical records from Dr. M.S.M. reflect treatment for 
DLE from April 2008 to August 2008.  Dr. M.S.M. identified 
several erythematous plaques on the Veteran's face, ears, and 
lower extremities.  Dr. M.S.M. prescribed topical cream and 
there was some improvement.

As noted previously, the Veteran underwent VA examination of 
his skin in October 2008.  The examiner reviewed the claims 
file and noted an accurate medical history.  With respect to 
treatment for DLE, the examiner noted that the Veteran's skin 
disability had required topical treatment along with the 
systemic treatment with Plaquenil.  However, in the previous 
12 months, the Veteran had not used systemic treatment.  
Examination showed that the skin disability affected the 
Veteran's frontal hairline, left eyelid, right chin, 
bilateral cheeks, entry of the ear canal, posterior neck, and 
left medial forearm.  The examiner found that approximately 2 
percent of the Veteran's total body area was affected.  It 
was not indicated that there was scarring or disfigurement.  
A diagnosis of DLE was provided.

In consideration of the evidence of record, a compensable 
rating is not warranted based on the area affected by the 
Veteran's service-connected skin disability.  According to 
the VA examination reports, less than 5 percent of the 
Veteran's skin was affected, be it the total body area or 
exposed body area, at any time during the pendency of the 
claim.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).  
Although topical treatment has been used throughout the 
rating period, systemic therapy in the form of the oral 
immunosuppressive drug Plaquenil was used for a portion of 
the period.  The drug was first prescribed on April 18, 2005.  
Although the Veteran did not utilize it as directed, the 
evidence reflects that it was likely required through 
November 2, 2007.  Additionally, the prescription called for 
daily use.  On November 2, 2007, the VA dermatology clinic 
did not re-prescribe Plaquenil and the Veteran was returned 
to topical therapy.  Accordingly, from April 18, 2005, 
through November 2, 2007, a 60 percent rating is warranted 
for the Veteran's skin disability on account of the 
requirement for near-constant systemic therapy.  A 60 percent 
rating is the highest schedular rating allowable under 
Diagnostic Code 7806.

In regards to possible disfigurement of the head, face, or 
neck, the January 2004 VA examiner indicated that there was 
disfiguring scarring.  However, none of the eight 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800 were identified.  Additionally, no 
gross distortion or asymmetry of a feature or paired set of 
features was reflected on examination.  Moreover, the 
March 2008 and October 2008 VA examiners did not indicate 
there was disfigurement.  Thus, a compensable rating is not 
warranted under that diagnostic code.  Although there was no 
indication on examination that any associated scarring was 
deep, affected a large area, was unstable, or caused limited 
motion or function, the evidence suggested that the scar on 
the Veteran's left eyelid has been painful.  At his hearing, 
the Veteran testified that the left eyelid scar was painful.  
In view of this evidence, the Board finds that the Veteran's 
skin disability has resulted in a painful scar.  Thus, with 
resolution of reasonable doubt in the Veteran's favor, the 
Board finds that a 10 percent rating is warranted for the 
painful scar.  See 38 C.F.R. § 4.118 (Diagnostic Code 7804).  
The painful scar was the predominant disability except for 
the requirement for near-constant systemic therapy from April 
18, 2005, through November 2, 2007.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7806).  Consequently, because the criteria 
require rating based on the predominant disability, separate 
ratings are not warranted from April 18, 2005 to November 3, 
2007.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's dermatitis or DLE 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his skin disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a compensable evaluation for service-
connected skin disability, to include dermatitis and discoid 
lupus erythematosus.  Prior to April 18, 2005, a 10 percent 
rating is warranted.  From April 18, 2005, to November 3, 
2007, a 60 percent rating is warranted.  Lastly, effective 
from November 3, 2007, a 10 percent rating is again 
warranted.  

The Board notes that because of the Veteran's dynamic 
symptoms, the third stage, for which the Board assigns a 10 
percent rating, is less than the previous stage (60 percent).  
Because the Veteran's disability rating was never reduced 
below the level that was originally appealed (zero percent), 
the reduction procedures of 38 C.F.R. § 3.105(e) are not for 
application.  See O'Connell v. Nicholson, 21 Vet. App. 89, 94 
(2007).  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against higher evaluations during these rating stages, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Prior to April 18, 2005, a 10 percent rating for service-
connected skin disability is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A 60 percent rating for service-connected skin disability is 
granted, effective from April 18, 2005, to November 3, 2007, 
subject to the laws and regulations governing the payment of 
monetary awards.

From November 3, 2007, a 10 percent rating for service-
connected skin disability is granted, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


